125 U.S. 525 (1888)
HARTRANFT
v.
OLIVER.
No. 190.
Supreme Court of United States.
Argued March 22, 1888.
Decided April 9, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
*526 Mr. Solicitor General for plaintiff in error.
Mr. Edward L. Perkins for defendant in error.
*527 MR. JUSTICE FIELD, after stating the case, delivered the opinion of the court.
The duties exacted by the collector, and paid by the importers, who were plaintiffs below, were imposed by a clause in § 2504, Title 33 of the Revised Statutes, 2d ed. p. 478. As the vessel, in which they were brought, arrived at the port of Philadelphia, and was entered at the custom-house on the 30th of June, 1883, they would be deemed imported on that day, so as to be subject to the duties thus prescribed, were it not for provisions in the act of March 3, 1883, and the custody taken of the vessel and goods by an officer of the custom-house on the day of its arrival in port, and kept by him until after the first of July following. That act declared that on and after the first day of July, 1883, certain designated sections should be a substitute for Title 33 of the Revised Statutes. 22 Stat. 489, c. 121. One of these sections provides that the duties on all preparations known as "expressed oils," not specifically enumerated or provided for in the act, shall be 25 per cent ad valorem. Olive oils, both salad and lamp, are expressed oils within the meaning of this section, and are not specifically enumerated or provided for elsewhere in the act. Section 10 of the act declares, "that all imported goods, wares, and merchandise, which may be in the public stores or bonded warehouses on the day and year when this act shall go into effect, except as otherwise provided in this act, shall be subjected to no other duty upon the entry thereof for consumption than if the same were imported respectively after that day; and all goods, wares, and merchandise remaining in bonded warehouses on the day and year this act shall take effect, and upon which the duties shall have been paid, shall be entitled to a refund of the difference, between the amount of duties paid and the amount of duties said goods, wares, and merchandise would be subject to if the same were imported respectively after that date." 22 Stat. 525, c. 121.
The plain meaning of this section is, that, though goods are imported before the act takes effect, yet if they are kept until *528 after that period in a public store or bonded warehouse, that is, in the custody and under the control of officers of the customs, they shall be subjected only to the duties thereafter leviable when they are entered for consumption. If previously to such entry duties have been paid on goods imported before the act took effect, which are afterwards kept in a public store or bonded warehouse, that is, in the custody and control of officers of the government, the importer is entitled to a refund of the difference between the amount paid and the amount which would be leviable if they were imported after the act took effect. In other words, goods imported before the act took effect, if kept in the custody and control of the government, are to be charged with duties according to the law in force when they are entered for consumption; that is, when passed over to the control of the importer or owner. The place in which the goods are thus kept is not the essential fact, but the custody of the government, and the consequent exclusion of control over them by the owner, which calls for the suspension of previous duties. There is manifest justice in the rule that goods thus withheld from the control of the owner or importer shall be subject only to such duties as are leviable by the law when he is at liberty to take possession of them. Ordinarily, goods in the custody and control of officers of the customs are placed in a public store or bonded warehouse, and thus the designation of the goods as thus placed is, in the legislation of Congress, in effect a designation, and no more, of their being in such custody. But goods on board of a ship, in charge of a custom-house officer, preliminary to their removal to a public store or a bonded warehouse, and during the time necessary for that purpose, are in like custody, and so are, within the spirit and intent of the law, subject only to such duties as are leviable when the goods are freed from such custody. So far as the government is concerned, they are in the same position as if technically in a public store or bonded warehouse. When in either of those places, they cannot be removed without a permit from the collector. When on shipboard, in charge of a custom-house inspector, they are in the same condition, and cannot be removed without a like *529 permit. By statute collectors are required to put one or more inspectors on board of every vessel immediately on her coming within a collection district, and no merchandise can be un loaded or removed from the vessel without a permit in writing from the collector. Rev. Stat. §§ 2875, 2876.
The act of Congress of March 28, 1854, which is now embraced in § 2971 of the Revised Statutes, in providing for the deposit of goods in public stores and bonded warehouses, declares that "any goods remaining in public store or bonded warehouse beyond three years shall be regarded as abandoned to the government"; and in the construction of this clause the Treasury Department has decided that the period limited for their remaining in a public store or a bonded warehouse includes the time on shipboard, after the arrival of the ship in port. Treasury Regulations of 1857, article 438.
We are, therefore, of opinion that, within the spirit and intent of the 10th section of the act of March 3, 1883, the goods were not chargeable with duties, whilst on board the bark, in custody of an officer of the customs, at any greater rate than they would have been chargeable if in custody of such officer in a public store or bonded warehouse of the government; and that therefore duties were only leviable on the goods by the act which went into effect on the first of July, 1883. The intent of the legislature is to be followed, even if not strictly within the letter of the statute. It follows that the construction placed upon the section by the Secretary of the Treasury in his circular of May 19, 1883, to collectors of customs, is correct, so far as it recognizes as subject to duties under it goods imported before the act took effect, whether "actually within the walls of a bonded warehouse on that day, or on the dock, or on shipboard in port, or undergoing transportation in bond, either after appraisal or under the immediate transportation act"; but is incorrect so far as it limits the application of the rule to goods, imported before the act took effect, "which are entered in bond on or before that date, and for which permits to land, designating the warehouse, have been issued, and which have not then been delivered on payment of duties." If goods thus imported can be *530 brought within the provisions of the 10th section in any case, when not actually in a public store or bonded warehouse, they should be deemed within those provisions when, by reason of the custody of officers of the customs, it is impracticable to remove them from the vessel, whether they are at the time entered in bond or not.
Judgment affirmed.